Citation Nr: 0409765	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-06 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for 
bilateral tinnitus.

2.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel







INTRODUCTION

The veteran had active military service from February 1977 to 
April 1980.

This matter is on appeal to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.


FINDINGS OF FACT

1.  Private audiology examination in March 2001 reports a 64 
decibel pure tone average threshold and an 80 percent 
discrimination ability (numeral designation IV) in the left ear; 
and a 51 decibel average puretone threshold and an 80 percent 
discrimination ability in the right ear (numeral designation IV).

2.  VA audiology examination in November 2001 reports a 55 decibel 
average puretone threshold and an 84 percent discrimination 
ability in the left ear (numeral designation II); and a 49 decibel 
average puretone threshold and an 88 percent discrimination 
ability in the right ear (numeral designation II).

3.  VA audiology examination in April 2003 reports a 54 decibel 
average puretone threshold and an 88 percent discrimination 
ability in the left ear (numeral designation II), and a 50 decibel 
average puretone threshold and an 88 percent discrimination 
ability in the right ear (numeral designation II).

4.  The 10 percent schedular evaluation for tinnitus is the 
maximum evaluation provided in the rating schedule for unilateral 
or bilateral tinnitus; the veteran's 10 percent rating is 
protected having been in effect continuously for more than 20 
years. 


CONCLUSIONS OF LAW

1.  A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is not warranted as a matter of law.  38 U.S.C.A. §§ 
1155, 5107, 5103, 5103A, 5107A, 7104(c) (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.87, Diagnostic Code 6260 (2002) and as amended at 68 
Fed. Reg. 25823, May 14, 2003; Sabonis v. Brown, 6 Vet. App. 426 
(1994).

2.  The criteria for a compensable disability rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5107A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.85-4.86, 
Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that the RO granted service connection for left 
ear hearing loss and left ear tinnitus in May 1981 and assigned a 
0 percent evaluation for each disability from April 1980.  The 
Board in August 1982 affirmed this determination with respect to 
the left ear hearing loss, but granted a 10 percent evaluation for 
tinnitus.  Thereafter, the RO assigned a 10 percent evaluation for 
tinnitus from April 1980, and the rating has remained in effect 
continuously from that date.  

The RO in May 2003 granted service connection for right ear 
hearing loss from April 2001 and continued the 0 percent 
evaluation that the veteran appealed.  The RO also continued the 
10 percent evaluation for tinnitus, but rated the disorder as 
bilateral from April 2001.  

A report from an ear, nose and throat (ENT) clinic indicated that 
an audiology examiner in March 2001 found moderate low frequency 
sensorineural hearing loss in both ears in the low to mid 
frequencies.  He reported 40 decibels in the left ear through 2000 
Hertz dropping to 110 decibels at the high frequencies.  



The examiner found the right ear was at 30 decibels through 2000 
Hertz dropping to 85 decibels at the higher frequencies.  
According to the report, hearing amplification at this point was 
recommended and the veteran's sensorineural hearing loss was 
characterized as significant.  The audiogram interpreted in this 
report is of record and shows speech discrimination of 80 percent 
in each ear.  

The VA audiology examination completed in November 2001 found a 55 
decibel average puretone threshold and an 84 percent 
discrimination ability in the left ear (numeral designation II), 
and a 49 decibel average puretone threshold and an 88 percent 
discrimination ability in the right ear (numeral designation II).  
According to the report, the veteran felt that tinnitus did not 
interfere with communication and he reported constant tinnitus on 
the left, and intermittent on the right.  

The examiner reported the veteran indicated that he had treatment 
for headaches and ringing in the ears, and had difficulty hearing 
his wife, the television and his children.  The examiner reported 
severe high frequency sensorineural hearing loss in the right ear, 
and a profound sensorineural hearing loss in the left ear.  The 
examiner recommended annual audiological evaluations, and noted 
that the hearing aid evaluation would begin following the 
examination.  

A VA examination completed in April 2003 found a 54 decibel 
average puretone threshold, and an 88 percent discrimination 
ability in the left ear (numeral designation II); and a 50 decibel 
average puretone threshold and an 88 percent discrimination 
ability in the right ear (numeral designation II).  

The examiner stated that VA had issued the veteran in-the-ear 
hearing aids in 2001, and that sleeping medication and tinnitus 
did not interfere with his sleep, but did interfere with 
concentration.  The examiner also stated that the reliability of 
the testing was considered good, that the results suggested the 
high frequency sensorineural hearing loss was severe in the right 
ear and profound in the left, and that the results were consistent 
with those obtained previously  



Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 C.F.R. 
§§ 4.2, 4.41, the regulations do not give past medical reports 
precedence over current findings where such current findings are 
adequate and relevant to the rating issue.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 117 
(1999). 

A claim for increased disability compensation is generally well 
grounded when an appellant indicates an increase in disability 
since the last rating.  Johnston v. Brown, 10 Vet. App. 80, 84 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

In a claim for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support of 
the veteran's claim is to be considered.  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2003).


Examinations are conducted using the controlled speech 
discrimination tests together with the results of the puretone 
audiometry test.  The horizontal lines in table VI represent nine 
categories of percent of discrimination based on the controlled 
speech discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the puretone 
audiometry test.  

The numeric designation of impaired efficiency (I through XI) will 
be determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the vertical 
column appropriate to pure tone decibel loss; thus with percent of 
discrimination of 70 and average pure tone decibel loss of 64, the 
numeric designation is V for one ear.  The same procedure will be 
followed for the other ear.  (b) The percentage evaluation will be 
found from Table VII by intersecting the horizontal row 
appropriate for the numeric designation for the ear having the 
better hearing and the vertical column appropriate to the numeric 
designation for the ear having the poorer hearing.  

For example, if the better ear has a numeric designation of "V" 
and the poorer ear has a numeric designation of "VII," the 
percentage evaluation is 30 percent and the diagnostic code is 
6103.  (c) Table VIa provides numeric designations based solely on 
puretone averages and is for application only when the Chief of 
the Audiology Clinic certifies that language difficulties or 
inconsistent speech audiometry scores make the use of both 
puretone average and speech discrimination inappropriate.  38 
C.F.R. § 4.85.

The evaluations derived from this schedule are intended to make 
proper allowance for improvement by hearing aids. Examination to 
determine this improvement is therefore unnecessary.  38 C.F.R. § 
4.86.

By impairment of auditory acuity is meant the organic hearing loss 
for speech. For bilateral hearing loss, where the average puretone 
decibel loss and speech recognition establishes a numeric 
designation of level II hearing in each ear a 0 percent rating is 
provided.  38 C.F.R. § 4.87, Diagnostic Code 6100.

A 10 percent rating is provided where the average pure tone 
decibel loss and speech recognition establishes a numeric 
designation of level II hearing in one ear and the average 
puretone decibel loss in the other ear is at least 74 and percent 
of discrimination 76 to 82, or the average puretone decibel loss 
is at least 50 and percent of discrimination 68 to 72, or where 
the average puretone decibel loss is 49 or less and the percent of 
discrimination is 60 to 66.  Designation of level IV hearing, 
average decibel loss 50 to 73 and percent of discrimination 76 to 
82 in both ears warrants a 10 percent evaluation.  38 C.F.R. § 
4.87, Diagnostic Code 6100.

Evaluation of hearing impairment: (a) An examination for hearing 
impairment for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech discrimination 
test (Maryland CNC) and a puretone audiometry 
test. Examinations will be conducted without the use of hearing 
aids. (b) Table VI, ``Numeric Designation of Hearing Impairment 
Based on Puretone Threshold Average and Speech Discrimination,'' 
is used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone threshold 
average (vertical columns). The Roman numeral designation is 
located at the point where the percentage of speech discrimination 
and puretone threshold average intersect. (c) Table VIa, ``

Numeric Designation of Hearing Impairment Based Only on Puretone 
Threshold Average,'' is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based only on 
the puretone threshold average. Table VIa will be used when the 
examiner certifies that use of the speech discrimination test is 
not appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under the 
provisions of Sec. 4.86. (d) ``Puretone threshold average,'' as 
used in Tables VI and VIa, is the sum of the puretone thresholds 
at 1000, 2000, 3000 and 4000 Hertz, divided by four. This average 
is used in all cases (including those in Sec. 4.86) to determine 
the Roman numeral designation for hearing impairment from Table VI 
or VIa. (e) Table VII, ``Percentage Evaluations for Hearing 
Impairment,'' is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment of 
each ear. 
The horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing. The 
percentage evaluation is located at the point where the row and 
column intersect.

(f) If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
non-service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the provisions 
of Sec. 3.383 of this chapter. (g) When evaluating any claim for 
impaired hearing, refer to Sec. 3.350 of this chapter to determine 
whether the veteran may be 
entitled to special monthly compensation due either to deafness, 
or to deafness in combination with other specified disabilities.  
38 C.F.R. § 4.85 as amended 64 Fed. Reg. 25206, May 11, 1999. 

Exceptional patterns of hearing impairment: (a) When the puretone 
threshold at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. Each ear will be evaluated 
separately. (b) When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. That numeral will then be elevated 
to the next higher Roman numeral. Each ear will be evaluated 
separately.  38 C.F.R. §  4.86 as amended 64 Fed. Reg. 25209, May 
11, 1999.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14.

Tinnitus, recurrent 10 percent.  Note: A separate evaluation for 
tinnitus may be combined with an evaluation under diagnostic codes 
6100, 6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  38 
C.F.R. § 4.87 (2002)



Tinnitus, recurrent 10 percent.  Note (1): A separate evaluation 
for tinnitus may be combined with an evaluation under diagnostic 
codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes. 

Note (2): Assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in the 
head. Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause that 
may or may not be pathologic) under this diagnostic code, but 
evaluate it as part of any underlying condition causing it.  38 
C.F.R. § 4.87 (2002), as amended at 68 Fed. Reg. 25823, May 14, 
2003.

Diagnostic Code 6260 (currently codified at 38 C.F.R. § 4.87), as 
in effect prior to June 10, 1999, and as amended as of that date, 
authorized a single 10 percent disability rating for tinnitus, 
regardless of whether tinnitus is perceived as unilateral, 
bilateral, or in the head.  Separate ratings for tinnitus for each 
ear may not be assigned under DC 6260 or any other diagnostic 
code.  VAOPGCPREC 2-03.

The Board shall be bound in its decisions by the regulations of 
the Department, instructions of the Secretary, and the precedent 
opinions of the chief legal officer of the Department.  38 
U.S.C.A. § 7104(c).

For purposes of this section, the term examination includes 
periods of hospital observation when required by VA. (a) Where 
there is a ...claim for disability compensation or pension but 
medical evidence accompanying the claim is not adequate for rating 
purposes, a Department of Veterans Affairs examination will be 
authorized. This paragraph applies to original and reopened claims 
as well as claims for increase submitted by a veteran, surviving 
spouse, parent, or child. Individuals for whom an examination has 
been scheduled are required to report for the examination.

(b) Provided that it is otherwise adequate for rating purposes, 
any hospital report, or any examination report, from any 
government or private institution may be accepted for rating a 
claim without further examination. However, monetary benefits to a 
former prisoner of war will not be denied unless the claimant has 
been offered a complete physical examination conducted at a 
Department of Veterans Affairs hospital or outpatient clinic.

(c) Provided that it is otherwise adequate for rating purposes, a 
statement from a private physician may be accepted for rating a 
claim without further examination.
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, will be 
requested whenever VA determines there is a need to verify either 
the continued existence or the current severity of a disability. 
Generally, reexaminations will be required if it is likely that a 
disability has improved, or if evidence indicates there has been a 
material change in a disability or that the current rating may be 
incorrect. Individuals for whom reexaminations have been 
authorized and scheduled are required to report for such 
reexaminations. Paragraphs (b) and (c) of this section provide 
general guidelines for requesting reexaminations, but shall not be 
construed as limiting VA's authority to request reexaminations, or 
periods of hospital observation, at any time in order to ensure 
that a disability is accurately rated.

(b) Compensation cases--(1) Scheduling reexaminations. Assignment 
of a prestabilization rating requires reexamination within the 
second 6 months period following separation from service. 
Following initial Department of Veterans Affairs examination, or 
any scheduled future or other examination, reexamination, if in 
order, will be scheduled within not less than 2 years nor more 
than 5 years within the judgment of the rating board, unless 
another time period is elsewhere specified.

(2) No periodic future examinations will be requested. In service-
connected cases, no periodic reexamination will be scheduled: (i) 
When the disability is established as static; (ii) 




When the findings and symptoms are shown by examinations scheduled 
in paragraph (b)(2)(i) of this section or other examinations and 
hospital reports to have persisted without material improvement 
for a period of 5 years or more; (iii) Where the disability from 
disease is permanent in character and of such nature that there is 
no likelihood of improvement; (iv) In cases of veterans over 55 
years of age, except under unusual circumstances; (v) When the 
rating is a prescribed scheduled minimum rating; or (vi) Where a 
combined disability evaluation would not be affected if the future 
examination should result in reduced evaluation for one or more 
conditions.

(c) Pension cases. In nonservice-connected cases in which the 
permanent total disability has been confirmed by reexamination or 
by the history of the case, or with obviously static disabilities, 
further reexaminations will not generally be requested. In other 
cases further examination will not be requested routinely and will 
be accomplished only if considered necessary based upon the 
particular facts of the 
individual case. In the cases of veterans over 55 years of age, 
reexamination will be requested only under unusual circumstances.  
38 C.F.R. § 3.327.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular evaluations 
are found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the criteria 
set forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence regarding 
any issue material to the determination of the matter, the 
Secretary shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003). 


Analysis

Preliminary Matter; Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), among other things, redefined the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  The 
change in the law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. No. 
104-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions).  

VA has long recognized that the Department has a duty to assist 
claimants in developing evidence pertinent to their claims.  See 
the former version of 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.103(a) (2003).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and other 
pending cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).   

VA has published implementing regulations now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The 
VCAA would be clearly applicable to this pending claim if the 
effective date of the new law were the sole consideration.  
However, though seemly ubiquitous in its application this case 
presents one of the judicially recognized exceptions.  Here the 
extant law regarding compensation for tinnitus controls the 
appellant's situation and no amount of assistance or additional 
notice from VA will change the outcome.  See generally, Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); see also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (holding that statutory 
interpretation questions not affected by enactment of VCAA).  See 
also Kane v. Principi, 17 Vet. App. 103 (2003) (extending 
nonapplication to regulatory interpretation questions).  See also 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  See also VAOPGCPREC 2-
04.

Regarding the claim for an initial compensable evaluation for 
bilateral hearing loss, the Board has noted the argument advanced 
in the March 2004 informal hearing presentation.  The veteran 
received a VCAA compliant letter in March 2003 when the issue 
included service connection for right ear hearing loss.  Thus, the 
subsequent recognition of bilateral hearing loss and the 
applicable evaluation did not require another VCAA notice.  
Indeed, the VA General Counsel has determined that under 38 U.S.C. 
§ 5103(a), the Department of Veterans Affairs (VA), upon receipt 
of a complete or substantially complete application, must notify 
the claimant of the information and evidence necessary to 
substantiate the claim for benefits.  

Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review action it 
deems proper under applicable regulations and issue a statement of 
the case if the action does not resolve the disagreement either by 
grant of the benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) notice, 
VA receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-03.

The Board will note that the claim in 2001 was supported with the 
report from an ENT clinic, and this report supplemented later VA 
examination reports.  Several duplicates of the private report and 
audiology evaluation were produced and apparently this constituted 
the only record from the clinic the veteran identified in response 
to RO requests for evidence.  The rating decision in 2002 advised 
the veteran of the evidence considered and the reason for the 
denial of his claim.  His disagreement did not refer to any other 
records.  In response to the February 2003 statement of the case 
that again noted the evidence considered and reasoning against the 
claim, he stated that VA gave him a hearing aid. 

In response to the VCAA letter in March 2003 the veteran 
identified the ENT clinic again and also noted VA treatment and 
asked the RO to obtain records that it may need.  The RO obtained 
another examination and a medical review of the record and no 
argument is offered regarding relevant outstanding records.  In 
this regard the Board notes the veteran apparently receives Social 
Security (SSA) benefits, but neither he nor the representative 
argue any relevant information is contained in SSA records to 
warrant the need for further development.  In essence the non 
identification of such records as relevant evidence in the 
presence of several requests to identify records located with 
federal agencies if relevant warrants the conclusion that the 
appellant is aware of their content.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

In response to the May 2003 rating decision, and supplemental 
statement of the case of the same date that noted additional 
evidence considered, the veteran simply stated that VA should let 
him know if more information were needed.  In a separate letter he 
noted that he wore two hearing devices.  After VA issued a second 
VCAA letter in July 2003, the veteran responded noting that he had 
read the "recent VA decision" and had no additional evidence to 
submit.  

What the veteran's representative seems to be arguing is not the 
beneficiality of precise VCAA notice, but simply that the notice 
VA issued could have been better phrased.  In essence, the 
representative does not argue the veteran had overlooked evidence 
that might be beneficial to the evaluation of his hearing loss.  
For example there is no argument that other competent audiology or 
other VA clinical reports exist that show worse hearing than 
reflected in the recent VA examinations.  Such evidence would be 
significant since the legal precedent holds that the evaluation of 
hearing loss is a mechanical process of applying audiometry data 
to the rating scheme.  

Thus, argument that does nothing more than quibble with wording in 
notice letters but ignores the totality of the notification VA 
provided collectively in various documents is the equivalent of no 
argument that any beneficiality would result through an impeccably 
drafted VCAA notice.  In addition the representative does not 
argue that any harm occurred through not precisely advising the 
veteran to submit any evidence he had in his possession.  He 
stated that he had no other evidence to submit.  Williams 
(Shirley) v. Principi, 15 Vet. App. 189, 199 (2001) (en banc).  

Moreover, the timing of the notice as it pertains to initial 
ratings assigned in 2003 for bilateral hearing loss and bilateral 
tinnitus is not a relevant factor so as to require any harmless 
error analysis as discussed in Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  See VAOPGCPREC 8-03.

In summary, it is clear from the record that the RO's 
communications with the veteran in the aggregate have advised him 
to submit evidence in support of his claims.  He has been advised 
of the evidence he could submit himself or to sufficiently 
identify evidence and if private in nature to complete 
authorization or medical releases so that VA could obtain the 
evidence for him.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised him 
of his responsibilities if he wanted such evidence to be obtained 
by VA.  See Quartuccio, supra.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

However, as noted in this case, the initial actions of the agency 
of original jurisdiction had been issued prior to its advising of 
the veteran of enactment of the VCAA.  This case is applicable to 
the veteran's case at hand to the extent that he was not notified 
of the new law until after having been denied entitlement to a 
compensable evaluation of his hearing loss in the left ear.  As 
was noted above, service connection for hearing loss in the right 
ear was subsequently granted and notification of the new law was 
then made.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the notice, 
it did leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has failed to 
demonstrate that, in this case, lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the CAVC in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  


To find otherwise would require the Board to remand every case for 
the purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice in cases 
such as this, where appeal from an initial decision was perfected 
prior to enactment of the VCAA, however, would be to vacate all 
prior adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable construction of 
38 U.S.C.A. § 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the CAVC, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the failure 
to provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes the 
single and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  

There simply is no "adverse determination," as discussed by the 
CAVC in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 13.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice of enactment of the VCAA provided to the appellant in March 
2003 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the transfer 
and certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the RO arranged for an examination 
of the veteran addressing the very issue on appeal.  The RO 
readjudicated the case in light of the additional evidence and 
provided the veteran a supplemental statement of the case which 
included the provisions of the new VCAA law at which time the RO 
made clear that it had considered the new law.  

The claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  As the 
Board noted earlier, the veteran has indicated that he has no 
further evidence to submit.

The decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  

This new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The veteran was afforded 
numerous opportunities to submit additional evidence.  It appears 
to the Board that the claimant has indeed been notified that he 
should provide or identify any and all evidence relevant to the 
claim.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant covering 
all content requirements is harmless error. 

The Board finds that VA has done everything reasonably possible to 
assist the claimant.  Adjudication of the claim may proceed, 
consistent with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no useful 
purpose.  See Soyini v Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.  


Increased Rating for Bilateral Tinnitus

This matter turns on the application of law, as the facts are not 
in dispute.  Basically, the present 10 percent evaluation is 
protected having been in effect continuously from the initial 
grant of service connection in 1980.  Although the veteran is now 
rated for bilateral tinnitus, the rating he currently receives is 
the maximum schedular evaluation for unilateral or bilateral 
tinnitus.

The Board will rely on the reasoning the VA General Counsel 
provided in the precedent decision, VAOPGCPREC 2-03 as it disposes 
of the claim grounded on an increased schedular evaluation.  
Therein the VA General Counsel explained that neither the prior 
nor the amended regulation contained any language suggesting that 
a separate tinnitus rating could be awarded for each ear, nor does 
any other rating schedule provision in effect prior to or after 
1999 suggest that such separate ratings may be awarded.  For 
example, 38 C.F.R. § 4.124a, Diagnostic Code 8046, has long 
provided that, for purposes of rating cerebral arteriosclerosis, 
"[p]urely subjective complaints such as headache, dizziness, 
tinnitus, insomnia and irritability . . . will be rated 10 percent 
and no more under diagnostic code 9305."  In such cases, the 
condition of tinnitus is taken into account as a rating factor 
which may give rise to a maximum 10% disability rating without 
regard to whether the condition is unilateral or bilateral in 
nature.  

The opinion found that the final amended rule published in May 
2003 pointed out that the intended effect of this action is to 
codify current standard VA practice by stating that recurrent 
tinnitus will be assigned only a single 10-percent evaluation 
whether it is perceived in one ear, both ears, or somewhere in the 
head.  As was stated in the notice of proposed rulemaking, the 
amendment involved no substantive change and was consistent with 
current practice.  Thus, the amendment restated in more explicit 
terms the rule reflected in prior VA regulations that only a 
single 10% rating for tinnitus is authorized regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the head.  

The VA General Counsel explained that the 1999 amendment did not 
reflect any change in view as to the nature of tinnitus itself.  
Thus, the most recent amendment DC 6260 in 2003 definitively 
stating that only a single 10% disability rating is authorized for 
tinnitus merely restates the law as it existed both prior to and 
after the 1999 amendment.  Accordingly, the rule that only a 
single 10% disability rating is authorized for tinnitus regardless 
of whether the tinnitus is perceived as unilateral, bilateral, or 
in the head is for application in cases arising both before and 
after the 1999 amendment.  As noted previously this precedent 
binds the Board.  38 U.S.C.A. § 7104(c).  Thus there is no basis 
for a higher award under the rating schedule.


Initial Rating for Bilateral Hearing Loss

Disability evaluations are based on the comparison of clinical 
findings to the relevant schedular criteria.  38 U.S.C.A. § 1155.  
The veteran's hearing loss is rated in accordance with the 
provisions found at 38 C.F.R. §§ 4.85 to 4.87, Diagnostic Code 
6100.  The current VA rating scheme for the evaluation of hearing 
loss provide ratings from noncompensable to 100 percent based on 
the results of controlled speech discrimination tests together 
with the results of pure tone audiometry tests which average pure 
tone thresholds at 1,000, 2000, 3,000 and 4,000 Hertz.  The 
evaluation of hearing impairment applies a rather structured 
formula which is essentially a mechanical application of the VA 
Schedule for Rating Disabilities to numeric designations after 
audiology evaluations are rendered.  Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992). 

The current regulations clarified certain rating procedures and 
terminology but did not adjust the basic rating elements, the 
numeric designations or the corresponding percentage ratings.  The 
basic method of evaluation applicable to the veteran's claim was 
not changed during the appeal.  

The regulation clarifies the audiology examination procedures that 
VA would follow but which had not been expressly provided for 
earlier by regulation.  The private report from March 2001 will be 
considered in view of the interpretive doubt. Although it is 
likely the report has reliable hearing results, VA had the right 
to obtain another evaluation that insured the test was conducted 
in accordance with the applicable evaluation standards and provide 
evidence for an informed determination of the extent of the 
hearing loss disability.  There was no undisputed evidence of the 
level of hearing impairment under VA evaluation standards.  See 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003) cautioning 
against seeking additional medical opinion where favorable 
evidence in the record is unrebutted.  38 C.F.R. §§ 3.326, 3.327.  

As noted previously, the March 2001 audiology report disclosed 
numerical designation IV hearing in both ears.  Assuming without 
argument that the VA evaluations standards were followed, the 
combination of the numeric designations for each ear produced a 
percentage evaluation of 10 percent under Code 6100.  This report 
was obtained about one month before the claim was reopened and is 
reasonably viewed as pertinent evidence of the veteran's hearing 
status at the time.  However, the Board concludes that the two 
subsequent VA examinations conducted 
over the next two years are entitled to substantial probative 
weight based upon their consistency and undebatable application of 
the VA evaluation standards.

The VA audiology report of November 2001 showed the average 
decibel loss and discrimination in both ears corresponded with 
Level II impairment in each ear.  The combination of the numeric 
designations for each ear produced a percentage evaluation of 0 
percent under Code 6100.  

The April 2003 VA audiology examination confirmed level II hearing 
in both ears.  The combination of the numeric designations for 
each ear again produced a percentage evaluation of 0 percent under 
Code 6100, which corresponds to the rating board's determination 
for the entire rating period.  The examiner commented on the 
consistency of the current and prior VA audiology reports.  The 
reports are also consistent against the March 2001 private report 
basically in the speech discrimination percentage.  


This consistency between the two VA reports conducted in 
accordance with the evaluation standards is the basis for 
continuing the 0 percent rating as the Board concludes they are 
the more reliable indicator of the level of hearing impairment.  
No other evaluation has been brought to he Board's attention so as 
to reasonably call into question the results VA obtained over a 
two-year period or approximate the findings reported in March 
2001.  Nor has either of the VA evaluations been found invalid.  
The record does not show that Table VIa is applicable to the 
evaluation of the veteran's hearing loss disability in view of the 
VA audiometry data.

The Board notes that although the decision herein included 
consideration of the holding in Fenderson, the veteran has not 
been prejudiced by such discussion in view of the decision on the 
merits.  See for example Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  The hearing loss disability did warrant consideration of 
staged ratings in view of evidence that the RO referred to in the 
statement of the case.  

The veteran through argument sought a higher rating for the entire 
period, but the Board has stated its reasons for concluding that 
the current 0 percent evaluation is the correct rating on a facts 
found basis in view of the competent medical evidence.  See for 
example Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Lendenmann, 
3 Vet. App. at 349.  The Board will affirms the RO's rating 
determination as the preponderance of the competent evidence is 
against the claim.


Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or testimony 
of record and to identify all potential theories of entitlement to 
a benefit under the law or regulations.  Here the RO has provided 
the regulation but has not discussed its application to the 
veteran's case.  



In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC clarified 
that it did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the criteria 
for submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  The Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where circumstances 
are presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash, 8 Vet. App. at 227.

The Board does not find the veteran's disability picture to be 
unusual or exceptional in nature as to warrant referral of his 
case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the RO has provided the 
veteran with the applicable regulation, and obviously considered 
them,  but did not grant increased compensation benefits on this 
basis.  No argument has been clearly directed to an extraschedular 
evaluation.  Nor do his statements on appeal, as well as those of 
his representative, imply that extraschedular evaluation is sought 
in the spirit of the basic underlying claim for increased initial 
compensation benefits for bilateral hearing loss and tinnitus.  
Thus the Board finds that it is not material to the determination 
in this case.

The current schedular criteria for the period of time in question 
were adequate to evaluate the nature and extent of severity of his 
hearing loss disability and tinnitus.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for further 
action on this question.  


ORDER

Entitlement to a disability rating in excess of 10 percent for 
bilateral tinnitus is denied.

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



